Case: 1:20-cv-00944-MRB Doc #: 36 Filed: 01/07/21 Page: 1 of 2 PAGEID #: 751

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Filed Electronically

H.C. and Y.C., minors by their Next: Case No. 1:20-cv-00944
Friend, T.M., et al.
Plaintiffs, "Judge Michael Barrett
V.
MIKE DeWINE, et al. , NOTICE OF FILING OF CORRECTED
: CERTIFICATE OF GOOD STANDING
Defendants. FOR PRO HAC VICE MOTION OF

JULIE ANN GRYCE

Notice is hereby given that the Plaintiffs are filing the Corrected Certificate of Good

Standing for the Pro Hac Vice Motion of Julie Ann Gryce.

/s/ Jay R. Langenbahn

JAY R. LANGENBAHN 0009460
LINDHORST & DREIDAME CO., L.P.A.
Trial Attorneys for Plaintiffs

312 Walnut Street, Suite 3100

Cincinnati, Ohio 45202

Telephone: (513) 421-6630

Facsimile: (513) 421-0212

Email: jlangenbahn@lindhorstlaw.com

CERTIFICATE OF SERVICE
This certifies that the foregoing Notice of Filing of Corrected Certificate of Good
Standing was filed electronically on January 7, 2021. Notice of this filing will be sent to

all parties by operation of the Court's electronic filing system pursuant to Fed. R. Civ. P.

9(b)(2){E).
Case: 1:20-cv-00944-MRB Doc #: 36 Filed: 01/07/21 Page: 2 of 2 PAGEID #: 752

MIKE DeWINE,

Office of the Governor

77 South High Street, 30 Floor,
Columbus, Ohio 43215

Also served on:

Mike DeWine, Governor of the State of Ohio
c/o Dave Yost, Ohio Attorney General

30 East Broad Street, 4" Floor,

Columbus, Ohio 43215

/s/ Jay R. Langenbahn
Jay R. Langenbahn
